Citation Nr: 0811709	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  06-10 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to April 
1955. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for PTSD and assigned a 10 percent disability 
rating.  A timely appeal was noted with respect to that 
rating.  

During the pendency of the appeal, the veteran's disability 
evaluation for PTSD was increased from 10 percent to 50 
percent.  The United States Court of Appeals for Veterans 
Claims (Court) has held that on a claim for an original or 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law or regulations, 
and it follows that such a claim remains in controversy where 
less than the maximum benefit is awarded.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).   The Court further held that, where 
a claimant has filed a notice of disagreement as to a RO 
decision assigning a particular rating, a subsequent RO 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the appeal.  Id.  Thus, 
the issue remains in appellate status. 

A hearing on this matter was held before the undersigned 
Acting Veterans Law Judge via videoconference on November 5, 
2007.  A copy of the hearing transcript has been associated 
with the file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record reflects that the veteran has received treatment 
for PTSD at his local Vet Center.  Further, during his 
November 2007 hearing testimony, the veteran indicated that 
he was group therapy at an undisclosed facility, and that he 
also had individual sessions with a Dr. K.  A request for the 
veteran's records should be made upon remand.  

October 2005 and March 2007 medical opinions and 
contemporaneous lay statements of the veteran indicate that 
the symptomatology associated with his PTSD has worsened 
since the last VA examination performed in August 2005.  
Moreover, the clinical evidence currently of record is not 
otherwise sufficient to evaluate the claim.  VA is obliged to 
afford a veteran a contemporaneous examination where there is 
evidence of an increase in the severity of the disability.  
See VAOPGCPREC 11-95 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to 
identify all non-VA and VA medical care 
providers who have treated or evaluated 
him for PTSD, to include Vet Center staff 
and Dr. K.  After securing the necessary 
releases, obtain those treatment records.  

2.  Schedule a VA psychiatric examination 
to determine the nature and extent of the 
veteran's PTSD symptomatology.  The 
examiner should comment on the degree to 
which the veteran's PTSD symptoms cause 
social and occupational impairment.  Any 
opinions should be accompanied by a clear 
rationale consistent with the evidence of 
record.  The claims file must be reviewed 
in conjunction with this request, and the 
examination report should clearly indicate 
that such review has occurred.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 
